DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Preliminary Amendment, received 6-28-2019, is acknowledged.   Claims 6, 13, 15, 17, 19, 21, 23, 26, and 29 have been amended.  Claims 7, 14, 16, 18, 20, 22, 24, 27, 28, 30 and 31 have been canceled.
Applicants' Preliminary Amendment, received 8-24-2020, is acknowledged.  Claims 1-6, 8-13, 15, 17, 19, 21, 23, 25, 26, and 29 have been canceled.  New claims 32-51 have been added.
Claims 32-51 are pending and under consideration.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0019, or and and should not be in italics.
Paragraph 0035, or should not be in italics.
Paragraph 0053, "embodiment 115" should be "embodiment 15" because there is no embodiment 115.
Paragraph 0081, "Lactobacillus Acidophilus" should be "Lactobacillus acidophilus" and "Lactobacillus plantarum" should be "Lactobacillus plantarum".
Paragraph 0082, "Lactobacillus Acidophilus" should be "Lactobacillus acidophilus" and "Lactobacillus plantarum" should be "Lactobacillus plantarum".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a scalp condition and/or hair condition by applying a topical composition comprising honey and bacteria to the scalp and hair, does not reasonably provide enablement for treatment of a scalp condition by applying a topical composition comprising honey and bacteria only to the hair.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

	Enablement requires that the specification teach those in the art to make and use the invention without undue experimentation.  Factors to be considered in determining whether a disclosure would require undue experimentation include (1) the nature of the invention, (2) the state of the prior art, (3) the predictability or lack thereof in the art, (4) the amount of direction or guidance present, (5) the presence or absence of working examples, (6) the quantity of experimentation necessary, (7) the relative skill of those in the art, and (8) the breadth of the claims.  
	The nature of the invention - one embodiment of the instant claims is a method of treating a scalp condition, the method comprising applying a topical composition comprising honey and bacteria to the hair.

	The amount of direction or guidance present - Except for embodiment 32 (paragraph 0069) which is drawn to a hoped for result, all of the embodiments and examples apply said topical composition comprising honey and bacteria to the scalp.
	The only working examples apply said topical composition comprising honey and bacteria to the scalp.
	Thus, the quantity of experimentation necessary to determine how applying said topical composition comprising honey and bacteria solely to the hair results in treating a scalp condition, even with the relative skill of those in the art.

Claims 32-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a scalp condition and/or hair condition by applying a topical composition comprising either a skin cream product (consisting of honey, shea butter, cocoa butter, glycerin, coconut oil, sunflower oil, vitamin B12, Vitamin E,  and a Lactobacillus spp.) or a hair tonic (consisting of honey, shea butter, glycerin, coconut oil, vitamin B12, Vitamin E,  sunflower lecithin, water and a Lactobacillus spp.) to the scalp and hair, does not reasonably provide enablement for treatment of a scalp condition and a hair condition by applying a topical composition whose only listed components are honey and bacteria to the scalp and/or hair.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
	Enablement requires that the specification teach those in the art to make and use the invention without undue experimentation.  Factors to be considered in determining whether a disclosure would require undue experimentation include (1) the nature of the invention, (2) the state of the prior art, (3) the predictability or lack thereof in the art, (4) the amount of direction or guidance present, (5) the presence or absence of working examples, (6) the quantity of experimentation necessary, (7) the relative skill of those in the art, and (8) the breadth of the claims.  
	The nature of the invention - one embodiment of the instant claims is a method of treating a scalp condition and/or hair condition, the method comprising applying a topical composition whose only listed components are honey and bacteria to the scalp and/or hair.
	 The state of the prior art does not teach treating a scalp condition and/or hair condition by applying a topical composition whose only listed components are honey and bacteria.  
	For example, Mousa (U.S. Pat. No. 6,171,604, January 9, 2001) teach that honey preparations are superior in treatment of scalp and hair disorders (col. 2, line 47 to col. 3, line 39; col. 4, lines 23-28).  Their various honey preparations do not consist of honey, but comprise multiple other components (Col. 4, line 55 to col. 8, line 30).
	While Vasquez et al. (U.S. Pub. No. 2014/0004090, January 2, 2014) teach that "Bees live in symbiosis with a flora of lactic acid bacteria (LAB) of the genera Lactobacillus and Bifidobacteium in the honey producing tract" and that said honey bees get protection against microorganisms, Vasquez et al. do not teach composition consisting of honey and said bacteria.
	Thus, there is a lack of predictability in the art that one can treat a scalp condition and/or hair condition by applying a topical composition whose only listed components are honey and bacteria to the scalp and/or hair.
	The amount of direction or guidance present - Except for embodiment 32 (paragraph 0069) which is drawn to a hoped for result, all of the examples apply either:
	i) a topical composition comprising either a skin cream product (consisting of honey, shea butter, cocoa butter, glycerin, coconut oil, sunflower oil, vitamin B12, Vitamin E,  and a Lactobacillus spp.); or,
	ii) a hair tonic (consisting of honey, shea butter, glycerin, coconut oil, vitamin B12, Vitamin E,  sunflower lecithin, water and a Lactobacillus spp.)

	Thus, the quantity of experimentation necessary to determine how applying said topical composition whose only listed components are honey and bacteria to the scalp and/or hair results in treating a scalp condition and/or a hair condition, even with the relative skill of those in the art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 32, 35, 37, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berkes et al. (U.S. Pub. No. 2014/0037688, February 6, 2014).
	Claim 32 is method of treating a scalp condition and/or hair condition, the method comprising applying a topical composition comprising honey and bacteria to the scalp and/or hair.
	Claim 35 is the method of claim 32, wherein the scalp condition and/or hair condition is selected from the group consisting of dry scalp, dandruff, psoriasis, cradle cap, seborrheic dermatitis, eczema, and combinations thereof.
	Claim 37 is the method of claim 32, wherein the bacteria belong to a genus selected from the group consisting of Lactobacillus, Bifidobacterium, and Streptococcus.
	Claim 38 is the method of claim 32, wherein the bacteria belong to a species selected from Lactobacillus acidophilus, Lactobacillus plantarum, Lactobacillus rhamnosus, Lactobacillus delbruecki, Lactobacillus paracasei, Lactobacillus salivarius, and Lactobacillus casei.
	 
	Because of the use of open language, i.e., the topical composition "comprising" honey and bacteria, the claims permit any number of other ingredients in said topical composition.

	Berkes et al. teach a composition comprising Manuka honey, inactivated Streptococcus thermophilus and normal saline solution at neutral pH containing 5% methylcellulose.  Said composition is for cleansing of chronically irritated Dry and/or Normal Skin (Example 2). 
	Berkes et al. teach that elements common to many embodiments of their inventions include a combination of probiotic organisms such as Lactobacillus acidophilus in combination with an anti-microbial honey such as Manuka honey. 
	Berkes et al. teach that said compositions of the current invention can also be used for the prevention and/or disruption of chronic infections such as atopic dermatitis and eczema (paragraph 0050).


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        February 22, 2021